NOT FOR PUBLICATION                            FILED
                                                                            DEC 22 2021
                     UNITED STATES COURT OF APPEALS
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

HAMID MICHAEL HEJAZI,                            No. 20-35150

                Plaintiff-Appellant,             D.C. No. 6:19-cv-01800-HZ

 v.
                                                 MEMORANDUM*
EUGENE MISSION, AKA Eugene Mission,
Inc.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                           Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Hamid Michael Hejazi appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims for failure to pay the

filing fee after the district court denied his application to proceed in forma

pauperis. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion the denial of leave to proceed in forma pauperis. O’Loughlin v. Doe,

920 F.2d 614, 616 (9th Cir. 1990). We may affirm on any basis supported by the

record. Id. at 617. We affirm.

      Denial of Hejazi’s request to proceed in forma pauperis was not an abuse of

discretion because the allegations in Hejazi’s complaint were frivolous and without

merit. See Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[The] term ‘frivolous,’

when applied to a complaint, embraces not only the inarguable legal conclusion,

but also the fanciful factual allegation.”); O’Loughlin, 920 F.2d at 617 (defining

“frivolous” as having no arguable basis in fact or law); Tripati v. First Nat’l Bank

& Tr., 821 F.2d 1368, 1370 (9th Cir. 1987) (“A district court may deny leave to

proceed in forma pauperis at the outset if it appears from the face of the proposed

complaint that the action is frivolous or without merit.”).

      The district court did not abuse its discretion in denying Hejazi’s motion for

reconsideration because Hejazi failed to establish any basis for relief. See Sch.

Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      AFFIRMED.




                                          2